                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                  EASTERN DIVISION


IN RE:
                                                          Case No. 19-40560-JJR-7
JOHN R. WILLIAMS and CARLYN R.                            Chapter 7
WILLIAMS,

      Debtors.


ROCCO J. LEO, as Chapter 7 Trustee,

      Plaintiff,

v.                                                        Adversary No. 20-40006-JJR

CAPSTAR BANK, TRUSTMARK NATIONAL
BANK, and JEFFREY R. WILLIAMS,

      Defendants.


             CAPSTAR BANK’S MEMORANDUM OF LAW IN SUPPORT OF ITS
                              MOTION TO DISMISS

          COMES NOW, CapStar Bank (“CapStar”), and files this Memorandum of Law in

 Support of its Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6) as incorporated by Fed. R.

 Bankr. P. 7012, respectfully showing this Honorable Court as follows:

                                          INTRODUCTION

          In this action, the Chapter 7 Trustee is attempting to avoid a properly perfected deed of

 trust held by CapStar on the basis that an unidentified Tennessee law – which does not exist –

 provides that if all property owners do not sign a deed of trust that it is void in its entirety. That is

 not so, and the Trustee has failed to state a claim.




                                                    1

     Case 20-40006-JJR Doc 16-1 Filed 03/19/20 Entered 03/19/20 16:03:13 Desc
     MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION TO DISMISS Page 1 of 5
                                    STATEMENT OF FACTS

       The facts necessary to the determination of this motion are extremely succinct. The

Debtors, John and Carlyn Williams (“Debtors”), own the property at 119 Tara Lane,

Goodlettsville, TN 37072 (the “Property”), along with their son, Jeffrey R. Williams. [Doc. 1] at

¶¶ 5, 11. The Debtors executed a deed of trust in favor of American Security Bank and Trust, but

co-owner Jeffrey R. Williams did not sign. Id. at ¶¶ 8, 10. CapStar is the successor to American

Bank and Trust. Id. at ¶ 9. The Trustee brought this adversary asserting that “[t]he failure to have

all the owners of the Property to execute the DOT renders the mortgage invalid under the

Tennesee Code to third parties.” Id. at ¶ 24. That is simply not true.

                      ARGUMENT AND CITATION OF AUTHORITY

A.     STANDARD OF REVIEW

       This Court may grant a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) if the

complaint does not state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Determining whether

a complaint states a plausible claim for relief will . . . be a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id. at 679 (citation

omitted). In considering a motion to dismiss, the Court must treat all well-plead allegations of

the Complaint as true. Id. However, “the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions. Threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

at 678 (citing Twombly, 550 U.S. at 555). “Rule 8 marks a notable and generous departure from

the hyper-technical code-pleading regime of a prior era, but it does not unlock the doors of

discovery for a plaintiff armed with nothing more than conclusions.” Id. at 678-79.



                                                  2

 Case 20-40006-JJR Doc 16-1 Filed 03/19/20 Entered 03/19/20 16:03:13 Desc
 MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION TO DISMISS Page 2 of 5
B.      THERE IS NO TENNESSEE LAW THAT RENDERS THE DEED OF TRUST
        INVALID
        In the Trustee’s sole cause of action against CapStar, he is attempting to avoid the Deed

of Trust under 11 U.S.C. § 544 because he contends that “[t]he failure to have all the owners of

the Property to execute the DOT renders the mortgage invalid under the Tennesee Code to third

parties.” [Doc. 1] at ¶ 24.

        Section 544 of the Bankruptcy Code authorizes a bankruptcy trustee to stand in
        the shoes of the debtor and exercise certain “strong-arm” powers. The purpose of
        § 544 is to arm the trustee with sufficient powers to gather in the property of the
        estate. Thus, the trustee is considered a bona fide purchaser of real property in the
        bankruptcy estate and may avoid obligations of the debtor that are voidable by
        such a purchaser. See 11 U.S.C. § 544(a)(3). He is also considered an ideal
        hypothetical lien creditor armed with a judgment and may contest the validity of
        certain liens. See 11 U.S.C. § 544(a)(1).

Kaplia v. Atlantic Mortg. and Inv. Corp. (In re Halabi), 184 F.3d 1335, 1337 (11th Cir. 1999).

        Here, the Trustee alleges that the Deed of Trust is voidable by a bona fide purchaser or

lien creditor because of some Tennessee law that renders the lien invalid. According to the

Complaint, “Tennessee Code Section 66-24-101 et seq and Section 66-22-101 et seq” are the

relevant statutes that require all owners of a property to execute a deed of trust. A review of these

statutory sections reveals that is simply not true. First, Tenn. Code Ann. § 66-24-101 et seq. is a

Chapter of the Tennessee Code that addresses the recording of certain documents. Not one of the

individual subparts of the Chapter is remotely related to the legal theory espoused by the Trustee

(and the Trustee did not even identify the subpart that would support his case), and moreover, if

any document is recorded in the deed records without complying with any subpart, it is still

considered to be validly recorded. See Tenn. Code Ann. § 66-24-112 (“a failure of the record to

show a compliance with the requirements of this chapter shall in nowise affect the validity of the

registration of any registered instrument.”). The other set of statutes cited by the Trustee – Tenn.

Code Ann. § 66-22-101 et seq. – governs how recorded instruments are acknowledged before a

                                                 3

 Case 20-40006-JJR Doc 16-1 Filed 03/19/20 Entered 03/19/20 16:03:13 Desc
 MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION TO DISMISS Page 3 of 5
notary public. The Trustee does not allege any issue with the acknowledgement, so this set of

statutes is irrelevant.

        While Jeffery Williams did not execute the Deed of Trust, the only result of that omission

is that his interest is presently unencumbered. However, his interest is not property of the

bankruptcy estate since he is not a debtor. The Debtors’ interests were properly conveyed by the

Deed of Trust and the Trustee cannot avoid that conclusion. The Complaint must be dismissed.

                                        CONCLUSION

        Based on the foregoing, CapStar respectfully requests that this Court grant its Motion to

Dismiss.

        Respectfully submitted, this 19th day of March, 2020.

                                                     /s/ Amanda Beckett
                                                     Amanda M. Beckett (ASB-1884-N75B)
                                                     Timothy P. Pittman (ASB-0075-I51P)
                                                     RUBIN LUBLIN, LLC
                                                     428 N. Lamar Blvd., Suite 107
                                                     Oxford, MS 38655
                                                     (601) 398-0153 (Telephone)
                                                     (404) 921-9016 (Facsimile)
                                                     abeckett@rubinlublin.com
                                                     tpittman@rubinlublin.com

                                                     Attorneys for CapStar Bank




                                                4

 Case 20-40006-JJR Doc 16-1 Filed 03/19/20 Entered 03/19/20 16:03:13 Desc
 MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION TO DISMISS Page 4 of 5
                                CERTIFICATE OF SERVICE

       I hereby certify that on March 19, 2020, I filed the within and foregoing via CM/ECF,

which will serve notice on the following via electronic means:

Max. C. Pope, Jr.
P.O. Box 2958
Birmingham, AL 35202

Gilbert L. Fontenot
Maples & Fontenot, LLP
P.O. Box 1281
Mobile, AL 36633

Erskine R. Funderburg, Jr.
Trussell, Funderburg, Rea, Bell & Ferguson, P.C.
1905 First Avenue South
Pell City, AL 35125

                                                    /s/ Amanda Beckett
                                                    Amanda M. Beckett (ASB-1884-N75B)




                                                5

 Case 20-40006-JJR Doc 16-1 Filed 03/19/20 Entered 03/19/20 16:03:13 Desc
 MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION TO DISMISS Page 5 of 5
